Citation Nr: 1030061	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  02-05 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a head 
injury, including headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girand-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1967 to 
December 1970.

These matters come to the Board of Veterans' Appeals ("Board") 
on appeal from an October 2001 rating decision, which denied the 
Veteran's claims of entitlement to service connection for a low 
back disability and residuals of a head injury, including 
headaches.  The Veteran timely submitted a Notice of Disagreement 
with those issues, and this appeal ensued.

In March 2003, a Travel Board hearing was held before a Veterans 
Law Judge at the St. Louis, Missouri RO.  A transcript of that 
proceeding has been associated with the claims folder.  That 
Judge is no longer with the Board.  Under VA regulations, a 
claimant is entitled to have a final determination of his or her 
claim made by the Veteran's Law Judge who conducted the hearing.  
38 C.F.R. § 20.707.  In May 2008, following several RO and Board 
readjudications, correspondence was sent to the Veteran inquiring 
whether he desired a new hearing.  However, the Board did not 
receive a timely response to the May 2008 letter.  Accordingly, 
the Board will proceed with adjudication of his appeal.

In August 2008, the Board confirmed and continued the RO's 
October 2001 denial.

In June 2009, pursuant to a Joint Motion for Remand ("Joint 
Motion") filed by the VA Office of General Counsel and the 
appellant's representative, the United States Court of Appeals 
for Veterans Claims ("Court") vacated the Board's August 2008 
decision with respect to the aforementioned issues, and remanded 
the issues to the Board for compliance with the instructions 
contained in the Joint Motion.  

In October 2009, the Board remanded the Veteran's claim for 
further development, specifically to obtain a VA examination and 
opinion concerning whether the Veteran's claimed disorders were 
related to service.  In February 2010, the VA Appeals Management 
Center issued a Supplemental Statement of the Case, in which it 
continued to deny the Veteran's claims.  The claims folder has 
been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The probative evidence of record is against finding that the 
Veteran's low back disability is etiologically related to a 
disease, injury or event in service.

2.  The probative evidence of record is against finding that the 
Veteran experiences current residuals of a head injury, to 
include headaches.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

2.  Service connection for residuals of a head injury, including 
headaches, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim), was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini, effective May 30, 
2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of an August 2004 letter.  The Veteran was informed 
of the types of evidence needed in order to substantiate his 
claims for service connection, the division of responsibility 
between the appellant and VA for obtaining the required evidence, 
and was asked to provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The Board notes that a subsequent VCAA 
letter, dated February 2007, also satisfied the requirements of 
Dingess and informed the Veteran of how VA determines the 
disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service treatment 
records, post-service VA and private treatment records, and VA 
examination reports dated May 2001 and February 2010.  
Additionally, the claims file contains the Veteran's statements 
in support of his claims.  The Veteran has not referenced any 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claims that have not already been associated 
with the claims folder.

With regard to the most recent, February 2010 examinations, a 
review of both the spine and neurological examination reports 
reveals that the examiners reviewed the complete claims folder, 
including the Veteran's service and post-service treatment 
records, elicited from the Veteran his history of low back and 
headache symptomatology and treatment, performed comprehensive 
physical examinations with clinical findings detailing the 
examination results and performed all requisite diagnostic tests.  
Both examiners further provided complete and detailed rationales 
for their opinions that the Veteran's claimed disorders are not 
related to service.  Accordingly, the Board concludes that the 
examination reports in this case are adequate upon which to base 
a decision.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided every opportunity to submit evidence and 
argument in support of his claims and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

A.	Entitlement to service connection for a low back 
disability.

 The Veteran contends that, in 1969 during service, he was hit by 
a large tractor, which knocked him into the fender of another 
vehicle, causing him to strike and injure his lower back.  See VA 
Form 21-4138, February 2001.  He states that, as a result of this 
injury, he has experienced continued low back pain ever since.

As an initial matter, the Board notes that the Veteran's service 
treatment records are void of any complaints of, treatment for, 
or a diagnosis of a low back disorder.  An accident report, dated 
October 1969, shows that, while dismounting a vehicle, the 
Veteran was struck by an aircraft tug.  The only noted injury was 
a contusion of the right side of the chest; there was no report 
of, diagnosis of, or treatment for a low back injury or 
condition.  The Veteran's September 1970 separation examination 
report revealed normal clinical findings in all areas, including 
the spine and other musculoskeletal system; the report 
specifically indicates that the Veteran denied all other 
pertinent medical or surgical history.  

The claims folder shows that, following service, the Veteran did 
not seek treatment for a low back disorder until February 2001, 
when he was seen in the Christian Hospital emergency room with 
complaints of having injured his lower back while lifting 40-50 
pound boxes while working as a driver four days earlier.  He also 
reported experiencing pain radiating down into his right leg.  
This record shows that the Veteran specifically did not report 
having sustained a previous back injury, but instead said that he 
had first experienced back pain a few years earlier.  The 
diagnosis was acute sciatica of the right leg and back pain.  He 
was given a work release form that recommended he be placed on 
light duty for several days.  

In May 2001, pursuant to his claim, the Veteran was afforded a VA 
neurological examination.  During the examination, he told the 
examiner that he was no longer working because he had been laid-
off from his job as a van driver.  However, the examiner noted 
that there was no evidence that his claimed low back disability 
had had any effect on his occupation.  He further observed that, 
with the exception of a reduction in extension of both the neck 
and lumbar spine, the Veteran was without clearly-established 
disturbance of spinal function or comfort.  X-rays revealed 
minimal degenerative joint disease of the lumbar spine region; 
the neurological evaluation was unremarkable.  Despite these 
findings, the examiner failed to provide an opinion as to whether 
the Veteran's low back disability was related to service.  

Review of subsequent VA treatment records shows that, in January 
2002, the Veteran was afforded a neurological examination at the 
VA Medical Center ("VAMC") in St. Louis.  At that time, he 
reported that he had been experiencing recurrent back problems 
for approximately eight years.  He said that he had previously 
worked as a bus driver and had sustained back injuries in 1995 
and 1998, when he was bounced out of his seat and into the air 
after the bus hit potholes.  He said that, following the 1998 
incident, he sought private medical treatment from a spine 
surgeon, who performed an MRI and told him that he had suffered a 
herniated disc.  The Veteran stated that, although he did not 
undergo spinal surgery, he stopped working for approximately six 
months, after which, he obtained a different job as a truck 
driver.  He reported that, while loading or picking up boxes as 
part of his job, he heard a snap in his back, after which, he was 
immediately placed on light duty.  He said that after he was 
released to go back to work, because he was no longer able to 
perform his job, he was fired.  Finally, he told the examiner 
that, about a month earlier, he noticed that his low back pain 
had become more severe and involved radiation into the leg.  The 
examiner diagnosed him with low back pain radiating into left 
leg, including moderate left leg weakness, and noted that further 
diagnostic studies were necessary in order to provide a 
conclusive diagnosis.   

In February 2002, the Veteran underwent an MRI at the VAMC, which 
confirmed that he had a central disc herniation and central left 
lateral disc herniation at L5-S1.  However, because he chose to 
forgo undergo surgery, he was treated conservatively.  In 
February 2004, a second MRI revealed multiple level degenerative 
disc disease with bulging discs and moderate degenerative canal 
stenosis at L4-L5 and L5-S1.  The VA treatment notes reveal that, 
despite having been treated for his low back condition at the 
VAMC for more than two years, he did not report having sustained 
a back injury in service until June 2004, when he returned to the 
neurology clinic.  At that time, he said that he was in a jeep 
and a farm tractor lurched forward and struck him, knocking him 
into an iron table, causing him to injure his neck and back.  He 
was diagnosed with low back pain and lumbar spinal stenosis.  
Following the June 2004 visit, the Veteran did not seek further 
neurological treatment for his back.

Subsequent VAMC records are essentially negative for treatment or 
symptoms except for a February 2006 treatment record, in which 
the Veteran was seen, among other reasons, for complaints of 
continuing low back pain.  

In February 2010, the Veteran was afforded a second VA 
examination, at which time, he reported that, several years 
earlier, he had sustained a work-related low back injury and had 
been off work for several months.  He did not, however, recall 
the exact date of this injury.  He said that, in 1980, after that 
injury, he began working as a bus driver and continued that job 
until 2001.  He stated that the cause of his back pain while 
driving a bus was being jostled around after hitting potholes.   
X-rays of the lumbar spine revealed a marked increase in the 
amount of disc space narrowing at L4-L5; the diagnosis was 
degenerative disc disease of the lumbar spine.  After noting that 
he had reviewed the complete claims folder, including the 
Veteran's service and post-service treatment records, and the 
2001 VA examination report, as well as eliciting a verbal history 
of low back symptomatology from the Veteran, the examiner opined 
that his low back disorder was more likely than not the result of 
an occupational back injury and was neither caused by, nor had 
any relationship to his military service.  He specifically noted 
the fact that the Veteran had sustained significant low back pain 
while working as a bus driver, which necessitated his taking six 
months off to recuperate.  Moreover, he noted that, in 2001, he 
had sustained a back injury while lifting boxes at work, at which 
time, he reported leg pain and weakness.  Finally, he observed 
that the Veteran's service treatment records were negative for 
any evidence of a back injury at any time during service, 
including no indication in the October 1969 accident report of 
his having sustained a back injury, and no report of a back 
disorder during his service separation examination.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Based on a review of the complete evidence of record, the Board 
concludes that the probative evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disability.  In this regard, the Board has considered whether 
service connection is warranted either on a direct or presumptive 
basis for such disease.

With regard to granting service connection on a direct basis, the 
Board finds the most probative evidence to be the February 2010 
VA examination report, in which the examiner specifically stated 
that he had reviewed the complete claims folder, including the 
previous 2001 VA examination report, and had elicited a 
comprehensive history of low back injuries, symptomatology and 
treatment from the Veteran.  In concluding that the Veteran's low 
back disability was more likely than not the result of a work-
related back injury and was not due by his military service, the 
examiner provided a thorough and detailed medical analysis and 
rationale for his opinion, notably, that the Veteran had reported 
several incidences of low back pain after repeatedly hitting 
potholes while working as a bus driver many years after service, 
and had subsequently sustained a low back injury in 2001 while 
lifting boxes at work.  He further observed that the Veteran's 
service treatment records were completely negative for any 
complaint, diagnosis or treatment of a back injury at anytime 
during service, including the 1969 accident report.  

In this regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, other than the Veteran's own assertions 
concerning his condition, there was no medical evidence that he 
had a low back disorder until more than 30 years after his 
separation from service.  This is evidence that significantly 
weighs against the Veteran's claim. 

In this respect, the Board notes that it has also considered the 
Veteran's assertions that his current low back disability is the 
result of the vehicle accident he sustained during service.  The 
Board is cognizant that the Court has repeatedly held that a 
veteran is competent to describe symptoms of which he or she has 
first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board finds that low back pain is the type of 
symptom that the Veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, for 
the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In this case, a review of the evidence shows that, although the 
Veteran now claims that he has experienced low back pain ever 
since injuring his back during a 1969 accident in service, the 
contemporaneous treatment reports are negative for any evidence 
of a low back injury.  As discussed above, these records clearly 
show that the only injury noted by the service medical officer on 
the official accident report, which was signed by the Veteran, 
involved a contusion of the right side of the chest; the Veteran 
specifically did not report any other injuries.  He also did not 
report having low back pain or a low back condition during his 
service separation examination.  In this regard, the Court has 
held that, even where a veteran has asserted a continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and the 
current claimed condition ...."  See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 
13 Vet. App. 117 (1999).  In light of the clear inconsistency 
between the Veteran's service records and his recent assertions 
made in an effort to obtain compensation benefits, the Board 
finds his contention of having a low back disability since 
service are not credible.

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that the only symptom reported by the Veteran 
at the time of the 1969 accident was soreness in his right lower 
chest, and that, at the time of his service separation 
examination, he was found to have completely normal findings for 
the spine and specifically denied all other pertinent medical or 
surgical history.  Moreover, the Board observes that, at the time 
of his 2001 emergency room visit for treatment after sustaining a 
work-related back injury, the Veteran specifically denied having 
sustained any previous back injuries.

In addition, to the previously discussed evidence, the Board is 
relying on the report of a competent medical examiner, who, after 
performing a comprehensive clinical evaluation, complete with a 
review of diagnostic studies and a complete review of the 
Veteran's service treatment records, concluded that his current 
low back disability was less likely than not related to service.  
The Board finds that this opinion is the most probative evidence 
of record as to the relationship between the Veteran's current 
disability and service, and ultimately outweighs the Veteran's 
lay reports regarding etiology.  

Finally, with regard to granting service connection on a 
presumptive basis, the Board notes that, in addition to the 
absence of evidence of a low back disorder in service, there is 
no evidence that the Veteran was diagnosed with low back 
arthritis within the one-year presumptive period following 
separation from service.  As such, service connection for low 
back arthritis on a presumptive basis is not warranted.  

Accordingly, the Board concludes that the probative evidence of 
record does not support the Veteran's claim for service 
connection for a low back disability.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of probative evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.	Entitlement to service connection for residuals of a head 
injury, including headaches.

The Veteran contends that he currently experiences headaches as a 
direct result of the same in-service accident that he claims 
resulted in his low back disability.  

As noted above, the Veteran's service treatment records show that 
the only injury he sustained as a result of his October 1969 
accident was a right chest contusion.  He neither reported having 
sustained a head injury, nor was there any finding of a head 
wound or injury in the official accident report or the treatment 
records.  Other treatment reports during service show that, in 
March 1969, the Veteran was seen for treatment with reports of 
retro-orbital pain of the right eye for the previous five days; 
there was no specific diagnosis.  In April 1969, he was diagnosed 
with a sinus headache.  In May 1969, he was treated for 
complaints of a severe frontal headache and was treated with 
Fiorinal and Actifed.  Although there was no diagnosis, during 
the February 2010 VA examination, the examiner noted that these 
medications are generally used to treat sinus conditions.  In 
April 1970, he was seen with complaints of pain behind the left 
eye that was relieved by Alka Seltzer.  The clinical examination, 
skull and orbit x-rays were normal.  In December 1970, he was 
seen for complaints of a severe sore throat and headache for one 
day, and was diagnosed with acute tonsillitis.  During the 
Veteran's September 1970 separation examination, he was shown to 
have normal clinical findings in all area, including the 
neurological system.  In the examination report, the examiner 
specifically noted that he had experienced "[i]nfrequent 
headaches, good response to therapy, no complications, no 
sequelae."

The claims folder shows that, following service, the Veteran did 
not report or seek treatment for headaches or a condition related 
to a previous head trauma until May 2001, when he was afforded a 
VA neurological examination pursuant to his service connection 
claim.  He told the examiner that, during the October 1969 
accident, he was struck by another vehicle, causing him to be 
knocked against a stationary object, resulting in direct injuries 
to his head.  He said that, although he was not knocked 
unconscious, he was "practically knocked out."  The examiner 
noted that, although the Veteran said that he remembered the blow 
that he sustained, there was no report in the service accident or 
medical reports of his having sustained head trauma or having 
reported hitting his head.  During the VA examination, despite 
the fact that the Veteran's service treatment reports show that 
he was diagnosed with a sinus headache in April 1969, he told the 
examiner that he had never experienced a headache before October 
1969.  However, he did report that he had sustained a minor head 
injury during childhood, which left him with a frontal scalp scar 
at the hairline.  Although the Veteran said that he obtained 
headache relief from oral medication, the examiner noted that it 
was not possible to understand this when he claimed that his 
headaches lasted no longer than 15 minutes, which was less time 
than required for absorption of oral medication.  The VA examiner 
concluded that it was not possible to offer a diagnostic 
formulation of the Veteran's headaches, which he said did not fit 
any of the international headache society classifications, and 
were perhaps best considered "nonspecific nonmigranous 
headaches."  The examiner also failed to opine as to the 
etiology of his headaches.

The evidence of record shows that the Veteran did not seek 
treatment for headaches again until December 2002, when he was 
seen at the VAMC with multiple complaints, including a left side 
headache, a persistent dry cough, postnasal drip and a feeling of 
his ears popping.  The diagnosis was acute sinusitis, and he was 
treated with antibiotics.  He was seen again the same month with 
a diagnosis of an upper respiratory viral infection.  

In June 2004, during an evaluation in the VAMC neurology clinic, 
the Veteran reported for the first time (to a medical 
practitioner other than his VA examiner) that he was experiencing 
headaches related to a head trauma that had occurred during 
military service.  During the evaluation, he told the examiner 
that over-the-counter ibuprofen relieved his headaches.  Upon 
examination, he was found to have a normal head and neck; the 
examiner made no diagnosis regarding the Veteran's claim of 
headaches.

Subsequent medical reports are essentially void of any treatment 
related to headaches until August 2009, when the Veteran was seen 
at the VAMC with complaints of headaches that he said had been 
present since service.  During the evaluation, it was noted that 
he had undergone a brain CT scan in May 2008, which was negative 
for cranial abnormalities.  Although the examiner diagnosed him 
with headache pain, he did not offer an opinion as to the 
possible etiology.    

In February 2010, the Veteran was afforded a second VA 
neurological examination.  He told the examiner that, although he 
was no longer employed, his headaches had never interfered with 
his occupation or activities of daily life.  He also noted that 
both his parents suffered from headaches.  The neurological 
evaluation revealed normal findings, and the examiner did not 
provide a diagnosis with regard to the Veteran's claim of 
headaches.  Instead, he noted that, based on his review of the 
Veteran's complete service and post-service treatment records, it 
was clear that, during the October 1969 accident, he had only 
experienced trauma on the right side of his chest, as this was 
the only area documented in the service accident report, and 
there was no mention, signs or symptoms of any neurological 
involvement.  He further observed that the service treatment 
records demonstrated that, during the few occasions when the 
Veteran complained of headaches, he was given a diagnosis 
unrelated to any trauma to the nervous system.  Moreover, he 
found that there was no evidence whatsoever that the Veteran had 
sustained a head injury at any time during service.  Finally, he 
noted that the Veteran's claimed disability appeared many years 
after his separation from service, and there had been no evidence 
of a headache or neurological disorder during the separation 
examination.  The examiner opined that the Veteran's headaches 
were not related to any injury or incident of service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").  

Based on a review of the complete evidence of record, the Board 
concludes that the probative evidence is against the Veteran's 
claim of entitlement to service connection for a head trauma, to 
include headaches.  In this regard, the Board notes that whether 
a physician provides a basis for his or her medical opinion goes 
to the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims folder 
and the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).

In considering the opinion of the VA examiner that it was less 
likely than not that the Veteran's headaches were related to 
service, the Board observes, as noted above, that the opinion was 
based on a complete review of the Veteran's service and post-
service treatment reports, a comprehensive neurological 
evaluation, including a review of diagnostic studies, and the 
Veteran's self-reports regarding his claimed head injury during 
military service.  In arriving at this conclusion, the examiner 
specifically found that, despite the Veteran's assertions to the 
contrary, it was apparent that the only injury he suffered during 
the October 1969 accident was bruising to the right side of his 
chest.  The Board finds that the VA examiner's opinion, supported 
by sound medical principles and sustainable reasons and bases, 
outweighs the Veteran's claim that his headaches are the result 
of an accident in service.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements concerning having 
experienced a head injury during service.  In adjudicating a 
claim of service connection on a direct basis, the Board must 
first assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, supra; Washington v. Nicholson, supra.  As 
noted above, the Court has repeatedly held that a veteran is 
competent to describe symptoms of which he has first-hand 
knowledge.  See Charles v. Principi, supra.  However, while Board 
believes that the Veteran is clearly competent to report having 
experienced headaches and/or a head injury during service, as 
previously discussed, competency of evidence must be 
distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, for 
the adjudicator.  Rucker v. Brown, supra.

In this case, however, it appears that the record contains 
evidence reflecting that the Veteran's current assertions 
regarding the etiology of his claimed headaches are not credible.  
For example, while the Veteran told the examiner during the May 
2001 examination that he was struck so hard by the other vehicle 
that he was "practically knocked out, " both the May 2001 and 
February 2010 VA examiners noted that there was no report of his 
having sustained head trauma in the service accident or medical 
reports.  In addition, although the Veteran told the May 2001 
examiner that he had never experienced a headache before October 
1969, during the same evaluation, he said that he had sustained a 
minor head injury during childhood, which left him with a frontal 
scalp scar at the hairline, and the examiner noted that his 
service treatment reports revealed that he had had a sinus 
headache in April 1969, six months before his vehicle accident.  
The Board also notes that the May 2001 examiner specifically 
noted that he found it incredible that the Veteran reported that 
he experienced relief from his headaches, which lasted no longer 
than 15 minutes, when the oral medication he used took longer 
than that to actually be absorbed by the body.  In light of the 
Veteran's equivocal statements, the Board finds his assertions 
regarding having sustained a head trauma in service are not 
credible.

Finally, the Board observes that, although the Veteran now claims 
that he has experienced headaches ever since service, following 
service, he did not report or seek treatment for a headache 
disorder until more than 30 years later.  As noted above, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This lack of 
complaints or treatment for so many years after service is 
evidence that significantly weighs against the Veteran's claim. 

Accordingly, based on the aforementioned evidence, the Board 
concludes that the probative evidence of record does not support 
the Veteran's claim for service connection for residuals of a 
head injury, including headaches.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of probative 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for residuals of a head injury, 
including headaches, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


